  Case 18-23255           Doc 44          Filed 04/09/21 Entered 04/09/21 08:20:50     Desc Main
                                            Document     Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                    )      Case No. 18 B 23255
                                                          )
CYNTHIA L. BERRY, and                                     )      Chapter 13
ANTHONY D. BERRY.                                         )
                Debtors.                                  )      Hon. Janet S. Baer

         NOTICE OF MOTION OF AMERICREDIT FINANCIAL SERVICES, INC.,
              D/B/A GM FINANCIAL TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   Glenn B. Stearns (Trustee)                          David H. Cutler, Esq. (Debtors’ Counsel)
      801 Warrenville Road, Suite 650                     Cutler & Associates, Ltd.
      Lisle, Illinois 60532                               4131 Main Street
                                                          Skokie, Illinois 60076
VIA U.S. MAIL:
To:   Cynthia L. Berry & Anthony D. Berry (Debtors)
      PO Box 1292
      Elgin, Illinois 60121

       PLEASE TAKE NOTICE that on April 23, 2021 at 9:30 a.m., I will appear
telephonically before the Honorable Janet S. Baer, or any judge sitting in his/her stead, and
present the Motion of AmeriCredit Financial Services, Inc., d/b/a GM Financial to Modify
Automatic Stay, a copy of which is attached.

       This Motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard telephonically
on the Motion, you do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and the
password is 587656. The meeting ID and password can also be found on the judge’s page on the
court’s web site.




AmeriCredit/Berry/Motion to Modify Stay
  Case 18-23255           Doc 44          Filed 04/09/21 Entered 04/09/21 08:20:50      Desc Main
                                            Document     Page 2 of 4



        If you object to this Motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the Motion will be called on the presentment date. If no Notice of
Objection is timely filed, the Court may grant the Motion in advance without a hearing.

                                                    Respectfully submitted,

                                                    AMERICREDIT FINANCIAL SERVICES, INC.,
                                                    D/B/A GM FINANCIAL,
                                                    Creditor,

                                                    By: ___/s/ Cari A. Kauffman___
                                                    One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)


                                          CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on April 9,
2021, before the hour of 5:00 p.m.


                                                           ___/s/ Cari A. Kauffman___




AmeriCredit/Berry/Motion to Modify Stay
  Case 18-23255           Doc 44          Filed 04/09/21 Entered 04/09/21 08:20:50    Desc Main
                                            Document     Page 3 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                    )     Case No. 18 B 23255
                                                          )
CYNTHIA L. BERRY, and                                     )     Chapter 13
ANTHONY D. BERRY.                                         )
                Debtors.                                  )     Hon. Janet S. Baer

                 MOTION OF AMERICREDIT FINANCIAL SERVICES, INC.,
                  D/B/A GM FINANCIAL TO MODIFY AUTOMATIC STAY

         AMERICREDIT             FINANCIAL         SERVICES,   INC.,   D/B/A    GM    FINANCIAL

(“AmeriCredit”), a creditor herein, by its attorneys, the law firm of Sorman & Frankel, Ltd.,

respectfully requests this Court, pursuant to Section 362 of the Bankruptcy Code, 11 U.S.C. §362

(West 2021), and such other Sections and Rules may apply, to enter an Order modifying the

automatic stay provided therein. In support thereof, AmeriCredit states as follows:

         1. On August 17, 2018, Cynthia L. Berry and Anthony D. Berry (“Debtors”) filed a

Voluntary Petition for Relief under Chapter 13 of the Bankruptcy Code. On October 15, 2018,

Debtors filed an Amended Chapter 13 Plan, which was confirmed on October 19, 2018.

         2. AmeriCredit is a creditor of the Debtors with respect to a certain indebtedness

secured by a lien upon a 2014 Buick Enclave motor vehicle bearing a Vehicle Identification

Number of 5GAKRBKD3EJ338280 (the “Vehicle”). (See Ex. “A”).

         3. On January 8, 2021, an Order Modifying Chapter 13 Plan was entered which provides

for surrender to AmeriCredit of the Vehicle.

         4. As such, AmeriCredit seeks relief from the automatic stay so that AmeriCredit may

take possession of and sell the Vehicle and apply the sales proceeds to the balance due from

Debtors.




AmeriCredit/Berry/Motion to Modify Stay
  Case 18-23255           Doc 44          Filed 04/09/21 Entered 04/09/21 08:20:50   Desc Main
                                            Document     Page 4 of 4



         5. Debtors have not offered, and AmeriCredit is not receiving, adequate protection for

its secured interest or depreciating value. Further, Debtors have no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtors.

         6. AmeriCredit will suffer irreparable injury, harm, and damage should it be delayed in

taking possession of and foreclosing its security interest in the Vehicle.

         7. AmeriCredit requests that Bankruptcy Rule 4001(a)(3) not apply to any Order

granting this Motion.

         WHEREFORE, AmeriCredit Financial Services, Inc., d/b/a GM Financial respectfully

requests that this Court enter an Order, as attached hereto, modifying the automatic stay provided

by Section 362 of the Bankruptcy Code to permit AmeriCredit to take immediate possession of

and foreclose its security interest in the 2014 Buick Enclave motor vehicle bearing a Vehicle

Identification Number of 5GAKRBKD3EJ338280; and, for such other, further, and different

relief as this Court deems just and proper.

                                                    Respectfully submitted,

                                                    AMERICREDIT FINANCIAL SERVICES, INC.,
                                                    D/B/A GM FINANCIAL,
                                                    Creditor,

                                                    By: ___/s/ Cari A. Kauffman___
                                                    One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




AmeriCredit/Berry/Motion to Modify Stay
